DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-5, 8, 10-16 and 19-25 are pending.
Claim 1, 8, 10, 16 and 19-20 have been amended, claims 6, 7, 9, 17 and 18 have been cancelled, and claims 21-25 have been newly added.

Response to Amendment
The Double Patenting rejection has been overcome and withdrawn in view of the current claim amendments.
The claim objection to claims 16 and 18 are withdrawn due to claim amendments and cancellation respectively.
The 35 USC 112(b) rejections are withdrawn due to claim amendments. 
In view of the claim amendments to the independent claims, the 35 USC 103 rejections are withdrawn.

Allowable Subject Matter
Claims 1-5, 8, 10-16 and 19-25 allowed. (Renumbered as claims 1-20.)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references do not teach or remotely suggest for claims 1 and 16, a wearable deice or method which provides instructions to a person of a wearable device instructions to 
The prior art references do not teach or remotely suggest for claim 8, computer readable instructions to identify a person based on a voice sample, to obtain from a sensor of a wearable device a performance sample of the person, providing at least two samples to the wearable device and determining movement according to time difference of arrival at the sensor between the two samples, in combination with other recited claim elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
September 11, 2021